Title: To Benjamin Franklin from Léonard-Louis Goueslard de Champigny, 3 May 1777
From: Goueslard de Champigny, Léonard-Louis
To: Franklin, Benjamin


Monsieur
A Paris le 3 May 1777
En vous proposant de vive voix d’etablir dans votre patrie premierement une Manufacture D’Armes, secondement une fondrie D’Artillerie en cuivre, troisiemement enfin une fondrie D’artillerie en fer, dans laquelle non seulement on fondroit du canon; mais encore les crapaux destinés a monter les mortiers et Pierriers qui ne peuvent se monter sur des affuts de bois, J’ai eu l’honneur de vous observer que pour l’Execution d’un projet aussi etendu et aussi interessant pour votre nation il seroit absolument necessaire que le gouvernement se determinât a faire quelques sacrifices qui consisteroient Premierement à faire construire les batiments, forges, fourneaux et machines necessaires a cet effet, secondement a faire des avances absolument indispensables pour determiner des Ouvriers habiles a quitter leur patrie pour aller a travers les dangers de la mer et de la Guerre chercher dans un autre Climat une occupation qu’ils peuvent trouver au sein de leur famille. Vous pouvez bien penser que je ne puis de moi-même executer un pareil projet et que cela ne se peut sans que le gouvernement entre du moins en partie dans les premieres depenses. C’est en effet ce qui se pratique dans tous les Etats de l’Europe lorsqu’une puissance veut etablir chez elle quelque Manufacture qui se trouve etablie ailleurs. Cette verité, que vous avez aujourd’hui sous les yeux et la depense que le Gouvernement a été obligee de faire et continue encore journellement pour attirer en france des Ouvriers Anglois pour etablir la nouvelle fonte de Canons de fer, cette verité dis-je vous est trop connue pour avoir besoin d’etre appuyee sur d’autres Exemples. Vous m’avez paru frappé des avantages reels qui resulteroient de cet Etablissement fait pour l’eternité. Par la vos concitoyens trouveroient chez eux et à l’Epreuve toutes les armes dont ils pourroient avoir besoin et a beaucoup meilleur marché que les armes en tres grande partie defectueuses qu’ils sont obligés de venir chercher en Europe et auroient encore le double Avantage de n’être point obligés d’eloigner de leurs côtes leur marine qui y est absolument necessaire. Mais ne voulant rien prendre sur vous, vous m’avez paru desirer que je fis le voyage de L’amerique afin de m’addresser directement au congrés et de lui faire mes propositions. Vous avez même eu la bonté de m’en faire augurer un bon succés. Sur votre parole je l’entreprendrai de tout mon coeur. Mais l’entreprenant je me flatte que vous voudrez bien donner les ordres necessaires pour que je sois reçu convenablement et sans rien debourser pour mon passage, dans un de vos vaisseaux. Je me flatte de plus que dans le cas ou mon projet n’auroit point de Reussite le Gouvernement voudra bien m’accorder une Indemnité raisonable. Si vous jugez a propos de m’en donner l’assurance je me tiendrai pret a partir dans le Courant du mois prochain ne pouvant le faire plutôt ayant encore a finir quelques memoires Relatifs à mon projet et qui me demandent ce tems et surtout celui de la nouvelle Methode de fondre des canons de fer avec de vieille fonte que vous m’avez paru desirer par preference. J’ai l’honneur d’être avec le plus Respectueux devouement Monsieur Votre très humble et très obeissant serviteur
Goueslard DE Champigny
 
Endorsed: Mr Champigny’s Proposal to carry over Workmen to make Guns &c
